DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Re-Opening Prosecution After Appeal Brief Filing
Upon further consideration of the already-applied prior art over the instant claims and the discovery of new prior art, following the filing of the Appeal Brief on January 25, 2022, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below. To avoid abandonment of the application, Appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then Appellant must pay the difference between the increased fees and the amount previously paid.

/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747                                                                                                                                                                                                        

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8-9, 13-15, 18-19, 28-29, 31 and 34-35 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by McCall et al (US. Pat. App. Pub. 2021/0069721).
Regarding independent claim 8, McCall et al discloses a shredder for comminuting bulk material, i.e. waste material.  Specifically, the shredder (20) includes a shredder box (22) which has an upper hopper (32) for receiving material desired to be shredded (see para. [0083])(corresponding to the claimed “a chamber configured to receive…material”).
The shredder (20) encloses a power train (56) for rotating the shredder rotor (38), provided in the shredder box (20), which includes a 
McCall et al further discloses that a control system (300) including a controller (301) controls the drive system components, of which the shredder rotor (38) is a part, and states that the shredder rotor (38) may be driven to be either rotatable in a forward reducing direction about the rotor axis (40), or rotatable in a reverse direction about the rotor axis (40) (see para. [0086]).  The controller (301) may impose an auto-reverse function that automatically reverses the direction of the rotor shredder (38) from the forward reducing direction to the reverse direction when an overload condition (read: resistance to size reducer movement) is detected (see paras. [0128]-[0129]) (corresponding to the claimed “a controller configured to reverse direction of rotation of the size reducer when resistance to size reducer movement is encountered while the size reducer interfaces with the…material provided in the chamber”).
McCall et al indicates that there may be a number of reverse attempts, and the number of said attempts can be set by the operator, as shown in Fig. 36. For example, if the number of rotor reverse attempts is set to three, the control system (300) will attempt a maximum of three 
Lastly, McCall et al does not explicitly state that its “shredder” is “an apparatus for preparing a smokable product”, as stated in the preamble. However, Applicant is reminded that since McCall et al teaches all of the structural limitations of the above-referenced claims, the “an apparatus for preparing a smokable product” (emphasis added) recitation in the instant preamble is not deemed to differentiate the claimed invention from the McCall et al reference since it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause (Kropa v. Robie, 88 USPQ 478). Moreover, when the preamble states a purpose or intended use for the invention, it is not limiting; it merely indicates the environment in which the claimed invention operates (Loctite Corp. v. Ultraseal Ltd., 228 USPQ 90, 94). Similarly, the “smokeable In re Young, 75 F. 2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458,459 (CCPA 1963)). See MPEP 2115.
 Regarding claim 9, McCall et al states that the power train (56) (i.e., drive system or drive train) for the shredder rotor (38) includes an engine (309)(see para. [0121])(corresponding to the claimed “a motor configured to rotate the size reducer; a power source configured to drive the motor”). McCall et al further discloses that an “auto button” (read: switch) may be pressed that will eventually shut down the control system which will power off the shredder manually. The opposite may occurs, as well, wherein a “rotor fwd” button may be pressed which will activate the rotor (38) and engine (309) and enable shredding (see paras. [0133]-[0134]) (corresponding to the claimed “a switch configured to turn the power source on and off”).

Regarding claim 14, as seen in Fig. 13, the shredder box (22) may also include a lower discharge opening (33) which cooperates with a chute (34)(read: receiving element) for discharging shredded material from the shredder box (22) and onto a conveyor system (159) that includes a lower conveyor (160)(read: wrapper)(see paras. [0083]-[0084])(corresponding to the claimed “further comprising a receiving element positionable below the chamber and configured to receive a wrapper, wherein the wrapper is 
 Regarding independent claim 15, McCall et al discloses a shredder for comminuting bulk material, i.e. waste material.  Specifically, the shredder (20) includes a shredder box (22) which has an upper hopper (32) for receiving material desired to be shredded. The upper hopper (32) is delimited by end walls (24, 26) and opposite side walls (28,30) which are located at first and second sides (200, 202) of the shredder box (22) (see para. [0083]). The shredder box (22) has an access door (46) that is pivotally moveable relative to the first end wall (24), the second end wall (26) and a service platform (36) between an open position and a closed position (read: joinable container elements) which form the upper hopper (32)(see para. [0090]) (corresponding to the claimed “a chamber formed by a plurality of joinable container elements and configured to receive…material”).
The shredder (20) encloses a power train (56) for rotating the shredder rotor (38), provided in the shredder box (20), which includes a plurality of rotor teeth (42) mounted to the main rotor body (see paras. [0084]-[0086])(corresponding to the claimed “a size reducer positioned within the chamber and configured to reduce…material size”).

McCall et al indicates that there may be a number of reverse attempts, and the number of said attempts can be set by the operator, as shown in Fig. 36. For example, if the number of rotor reverse attempts is set to three, the control system (300) will attempt a maximum of three reversing sequences before the rotor automatically stops for maintenance or operator attention. This may also be accomplished manually (see para. [0130])(corresponding to the claimed “wherein the controller is configured 
Lastly, McCall et al does not explicitly state that its “shredder” is “an apparatus for preparing a smokable product”, as stated in the preamble. However, Applicant is reminded that since McCall et al teaches all of the structural limitations of the above-referenced claims, the “an apparatus for preparing a smokable product” (emphasis added) recitation in the instant preamble is not deemed to differentiate the claimed invention from the McCall et al reference since it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause (Kropa v. Robie, 88 USPQ 478). Moreover, when the preamble states a purpose or intended use for the invention, it is not limiting; it merely indicates the environment in which the claimed invention operates (Loctite Corp. v. Ultraseal Ltd., 228 USPQ 90, 94). Similarly, the “smokeable material” recitation does not impose any limit on the interpretation of the claim as the McCall et al invention meets all the structural limitations of the claimed “apparatus”.  Further, Applicant is reminded that material that is In re Young, 75 F. 2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458,459 (CCPA 1963)). See MPEP 2115.
Regarding claim 18, McCall et al discloses that the control system (300) of its shredder (20) interfaces with various sensors (e.g., torque sensors)(read: sensed mechanical resistance) to monitor operation of the shredder (20) and to implement different functionalities, such as the above-referenced auto-reverse for rotor (38) when overload conditions over a certain threshold value are detected to enhance operation of the shredder (20)(see para. [0112],[0128]-[0129])(corresponding to the claimed “wherein the controller: controls rotation of the size reducer based on a resistance value comprising one of a sensed amperage and a sensed mechanical resistance encountered by the size reducer; and reverses direction of rotation based on the resistance value exceeding a predetermined threshold”).  
Regarding claim 19, as seen in Fig. 13, the shredder box (22) may also include a lower discharge opening (33) which cooperates with a chute (34)(read: receiving element) for discharging shredded material from the 
Regarding independent claim 28, McCall et al discloses a shredder for comminuting bulk material, i.e. waste material.  Specifically, the shredder (20) includes a shredder box (22) which has an upper hopper (32) for receiving material desired to be shredded (see para. [0083])(corresponding to the claimed “a chamber configured to receive…material”).
The shredder (20) encloses a power train (56) for rotating the shredder rotor (38), provided in the shredder box (20), which includes a plurality of rotor teeth (42) mounted to the main rotor body. Shredder rotor (38) may be driven to be either rotatable in a forward reducing direction about the rotor axis (40), or rotatable in a reverse direction about the rotor axis (40) (see paras. [0084]-[0086])(corresponding to the claimed “a bidirectional rotating size reducer positioned within the chamber and configured to reduce…material size”).

McCall et al indicates that there may be a number of reverse attempts, and the number of said attempts can be set by the operator, as shown in Fig. 36. For example, if the number of rotor reverse attempts is set to three, the control system (300) will attempt a maximum of three reversing sequences before the rotor automatically stops for maintenance or operator attention. This may also be accomplished manually (see para. [0130])(corresponding to the claimed “wherein the controller is configured to reverse direction of rotation of the size reducer a plurality of times such 
Lastly, McCall et al does not explicitly state that its “shredder” is “an apparatus for preparing a smokable product”, as stated in the preamble. However, Applicant is reminded that since McCall et al teaches all of the structural limitations of the above-referenced claims, the “an apparatus for preparing a smokable product” (emphasis added) recitation in the instant preamble is not deemed to differentiate the claimed invention from the McCall et al reference since it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause (Kropa v. Robie, 88 USPQ 478). Moreover, when the preamble states a purpose or intended use for the invention, it is not limiting; it merely indicates the environment in which the claimed invention operates (Loctite Corp. v. Ultraseal Ltd., 228 USPQ 90, 94). Similarly, the “smokeable material” recitation does not impose any limit on the interpretation of the claim as the McCall et al invention meets all the structural limitations of the claimed “apparatus”. And, Applicant is reminded that material that is “worked upon” by an apparatus does not limit said apparatus claims.  In re Young, 75 F. 2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458,459 (CCPA 1963)). See MPEP 2115.
Regarding claim 29, McCall et al states that the power train (56) (i.e., drive system or drive train) for the shredder rotor (38) includes an engine (309)(see para. [0121]) (corresponding to the claimed “a motor configured to rotate the bidirectional rotating size reducer”). 
Regarding claim 31, as seen in Fig. 13, the shredder box (22) may also include a lower discharge opening (33)(read: a lower opening) which cooperates with a chute (34)(read: a lowermost chamber)) for discharging shredded material from the shredder box (22) and onto a conveyor system (159) that includes a lower conveyor (160)(read: a collector) (see paras. [0083]-[0084]) (corresponding to the claimed “wherein a lowermost chamber receives…material and comprises a lower opening configured to pass feed material toward a collector”).
Regarding claim 34, as seen in Figs. 70, 72 and 74, the outer conveyor (162)(read: door) may be pivoted to a position - when it is not in operation - wherein a part of it substantially overlies the shredder box (22) opening (read: fill inlet)(corresponding to the claimed “a fill inlet; and a door 
Regarding claim 35, McCall et al discloses that the control system (300) of its shredder (20) interfaces with various sensors (e.g., torque sensors)(read: sensed mechanical resistance) to monitor operation of the shredder (20) and to implement different functionalities, such as the above-referenced auto-reverse for rotor (38) when overload conditions over a certain threshold value are detected to enhance operation of the shredder (20)(see para. [0112],[0128]-[0129])(corresponding to the claimed “wherein the controller is configured to reverse direction of rotation based on a sensed mechanical resistance value exceeding a predetermined threshold”).  
Claims 8, 13, 28-29 and 35 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lammers et al (US. Pat. App. Pub. 2016/0287016).
Regarding independent claim 8, Lammers et al discloses a coffee grinder that comprises a grinding tool for grinding coffee beans (see abstract). Specifically, the coffee grinder (1) comprises a housing (50) which includes a grinding chamber (51) for receiving coffee beans (5) (see para. [0057])(corresponding to the claimed “a chamber configured to receive…material”).  

Lammers et al discloses that its coffee grinder (1) operates such that temporarily reversing a direction of rotation of the grinding tool (20) can overcome a “stall condition” wherein the coffee grinder (1) is blocked by jammed beans. This operation is carried out by a reversal unit (40) which comprises a controller for controlling a direction of rotation of a motor that drives the grinding tool (20). A temporary reversal of the grinding tool (20), by the reversal unit (40), usually causes a redistribution of ground coffee pieces (6) sufficient to overcome the particular configuration that led to stalling (see paras. [0031],[0071]) (corresponding to the claimed “a controller configured to reverse direction of rotation of the size reducer when resistance to size reducer movement is encountered while the size reducer interfaces with the…material provided in the chamber”).

Lastly, Lammers et al et al does not explicitly state that its “coffee grinder” is “an apparatus for preparing a smokable product”, as stated in the preamble. However, Applicant is reminded that since Lammers et al teaches all of the structural limitations of the above-referenced claims, the “an apparatus for preparing a smokable product” (emphasis added) recitation in the instant preamble is not deemed to differentiate the claimed invention from the Lammers et al reference since it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a Kropa v. Robie, 88 USPQ 478). Moreover, when the preamble states a purpose or intended use for the invention, it is not limiting; it merely indicates the environment in which the claimed invention operates (Loctite Corp. v. Ultraseal Ltd., 228 USPQ 90, 94). Similarly, the “smokeable material” recitation does not impose any limit on the interpretation of the claim as the Lammers et al invention meets all the structural limitations of the claimed “apparatus”. Further, Applicant is reminded that material that is “worked upon” by an apparatus does not limit said apparatus claims.  “Inclusion of material of article worked upon by a structure being claimed does not impart patentability to the claims". In re Young, 75 F. 2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458,459 (CCPA 1963)). See MPEP 2115.
Regarding claim 13, Lammers et al discloses that if the coffee grinder grinding tool (21) is blocked by jammed coffee beans (5) (read: mechanical resistance), a “stall condition” occurs which refers to a condition wherein a torque required to operate the grinding tool (21) exceeds a predetermined threshold, which could cause an overheating of the motor (30) for driving the grinding tool (21) (see para. [0029]) (corresponding to the claimed 
Regarding independent claim 28, Lammers et al discloses a coffee grinder that comprises a grinding tool for grinding coffee beans (see abstract). Specifically, the coffee grinder (1) comprises a housing (50) which includes a grinding chamber (51) for receiving coffee beans (5) (see para. [0057])(corresponding to the claimed “a chamber configured to receive…material”).  
For the purpose of performing a grinding action on the coffee beans (5), a grinding tool (20) having an abrasive surface (21) is provided within the grinding chamber (51). The grinding tool (20), in one example, has a cylinder-shaped portion (26) having a circular circumference which is bi-directionally rotatable about a longitudinal axis (27) (see para. [0056]) (corresponding to the claimed “a bidirectional rotating size reducer positioned within the chamber and configured to reduce…material size”). 
Lammers et al discloses that its coffee grinder (1) operates such that temporarily reversing a direction of rotation of the grinding tool (20) can 
Lammers et al further discloses that instead of performing a single temporary reversal, in the event that such reversal is not successful in un-jamming the coffee beans (5), the reversal unit (40) can be configured to control a rocking motion of the grinding tool (20) by repeatedly changing the direction of rotation, thus switching between the preferred direction of rotation and the reverse direction of rotation (see para. [0077]) As such, said reversal unit (40) is configured to reverse direction of rotation of the grinding tool for a predetermine time (see para. [0038]) (corresponding to the claimed “wherein the controller is configured to reverse direction of 
Lastly, Lammers et al et al does not explicitly state that its “coffee grinder” is “an apparatus for preparing a smokable product”, as stated in the preamble. However, Applicant is reminded that since Lammers et al teaches all of the structural limitations of the above-referenced claims, the “an apparatus for preparing a smokable product” (emphasis added) recitation in the instant preamble is not deemed to differentiate the claimed invention from the Lammers et al reference since it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause (Kropa v. Robie, 88 USPQ 478). Moreover, when the preamble states a purpose or intended use for the invention, it is not limiting; it merely indicates the environment in which the claimed invention operates (Loctite Corp. v. Ultraseal Ltd., 228 USPQ 90, 94). Similarly, the “smokeable material” recitation does not impose any limit on the interpretation of the claim as the Lammers et al invention meets all the structural limitations of the claimed “apparatus”. Further, Applicant is In re Young, 75 F. 2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458,459 (CCPA 1963)). See MPEP 2115.
Regarding claim 29, Lammers et al discloses that a motor (30) drives the grinding tool (see abstract) (corresponding to the claimed “further comprising a motor to rotate the bidirectional rotating size reducer”).
Regarding claim 35, Lammers et al discloses that if the coffee grinder grinding tool (21) is blocked by jammed coffee beans (5) (read: mechanical resistance), a “stall condition” occurs which refers to a condition wherein a torque required to operate the grinding tool (21) exceeds a predetermined threshold, which could cause an overheating of the motor (30) for driving the grinding tool (21) (see para. [0029]) (corresponding to the claimed “wherein the controller: controls rotation of the size reducer based on a resistance value comprising one of a sensed amperage and a sensed mechanical resistance encountered by the size reducer; and reverses direction of rotation based on the resistance value exceeding a predetermined threshold”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lammers et al (US. Pat. App. Pub. 2016/0287016) in view of Wong et al (US. Pat. App. Pub. 2003/0178959).
Regarding claim 9, Lammers et al discloses that a motor (30) drives the grinding tool (see abstract) (corresponding to the claimed “a motor configured to rotate the size reducer”). Since said motor (30) is powered by electricity, it is clear that there is an inherent electrical power source (see para. [0037])(corresponding to the claimed “a power source configured to drive the motor”). Lammers et al further discloses that at the start of the grinding process, the motor (30) is activated so that the grinding tool (20) performs a rotation movement (see para. [0062]) and while it is not clearly stated that this activation is caused by “a switch configured to turn the power source on and off”, such a switch (or button) would have been an obvious choice to add to a sidewall of the grinder as this is a known means by which coffee grinders both initiate their operation and power down said operation as seen in the Wong et al coffee grinder. The Wong et al grinder includes a first switch - an on/off pushbutton switch (20) - that powers the grinder and also turns off the same (see para. [0027])(corresponding to the claimed “a switch configured to turn the power source on and off”).
Claims 10, 16 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Lammers et al (US. Pat. App. Pub. 2016/0287016) in view of Allen (US. Pat. No. 2,284,789).
Regarding claims 10, 16 and 32, as stated above, a grinding tool (20) has an abrasive surface (21). Lammers et al further states that it is advantageous if said surface (21) has a spiraling surface texture (29), as seen in Fig. 1, as such texture (29) can have a function in grabbing the beans (5) and facilitating the desired downward movement of the beans (5) (see para. [0061]). Lammers et al does not disclose that this spiraling texture (29) - which is attached to a cylinder-shaped portion (26) which rotates about a vertical longitudinal axis (27) - comprises a “single wire”; however, Allen discloses a mill for granulating coffee beans wherein coffee beans may be moved along a passage from a feeding hopper towards the inner portions of grinding burrs by means of a helical wire (55) that is fixed on a motor shaft (see col. 2, lines 69-73 and Fig. 3) Hence, it would have been obvious to one of ordinary skill in the art to have constructed the spiraling surface texture (29) of a wire as such structure is known in coffee bean grinders for the benefit of improved efficiency of operation (see col. 3, lines 1-2)(corresponding to the “wherein the size reducer comprises a single wire attached to a rotatable central axial member” recitation of clam .
Claims 14 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Lammers et al (US. Pat. App. Pub. 2016/0287016) in view of Chigira et al (US. Pat. No. 5,845,561).
Regarding claim 14, the disclosure of Lammers et al does not make it clear what is positioned below the outlet (57) of the coffee grinder (1); however, the Chigira et al reference teaches that well-known coffee grinders have a coffee extractor (6) (read: receiving element) that is located below the coffee grinding mill (4) in order to receive ground coffee beans for subsequent processing, wherein a cup-shaped container (read: wrapper) catches the ground coffee beans and holds them therein throughout the process (see Fig. 1 and col. 2, lines 53-col. 3, line 11). Hence, it would have been obvious to one of ordinary skill in the art to have provided the same coffee extractor set-up in connection with the coffee grinder (1) of Lammers et al as such is conventional in the art, as shown by Chigira et al.
.
Claims 8-9, 11-15, 17-19, 28-31 and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Cottam et al (US. Pat. App. Pub. 2017/0259273) in view of Watano et al (US. Pat. App. Pub. 2003/0057305).
Regarding independent claim 8, Cottam et al discloses a grinder mill air filter which comprises a mill housing which includes a hopper (6) (read: 
Within the housing is further included a mill assembly (22) comprising a stationary grinding disc (102) and a rotary grinding disc (104) attached to a motor (12), the rotational grinding disc (104) structured to spin at speeds between 10,000 to 35,000 rotations per minute which creates sufficient torque that is required to mill the grain (see para. [0035])(corresponding to the claimed “a size reducer positioned within the chamber and configured to reduce…material size”).
While Cottam et al does disclose a controller which is connected to a power button that controls the electrical power to the mill (see para. [0033]), it does not, however, disclose that such controller is “configured to reverse direction of rotation of the size reducer when resistance to size reducer movement is encountered while the size reducer interfaces with the smokable material provided in the chamber” or “configured to reverse direction of rotation of the size reducer a plurality of times such that alternately reducing smokable material size and reversing rotational direction repeats until manually or temporally halted”.  But, the Watano et al repeatedly occur until such time as the overload situation is resolved, or a particular time period has elapsed, in order to solve the issue and eliminate the need for complete shutdown of the shredding operation - which would diminish operating efficiency and would be contrary to the entire goal of Watano et al. As such, it would have been obvious to one having ordinary skill in the art to have programmed the controller of Cottam et al to function in the same manner as the controller of Watano et al, in the event of substantially increased current and rotary resistance, in order to preserve motor function and efficiency, as taught in 
Lastly, the modified Cottam et al/Watano et al invention does not explicitly state that its apparatus is “for preparing a smokable product”, as stated in the preamble. However, Applicant is reminded that since the modified Cottam et al/Watano et al invention teaches all of the structural limitations of the above-referenced claims, the “an apparatus for preparing a smokable product” (emphasis added) recitation in the instant preamble is not deemed to differentiate the claimed invention from the modified Cottam et al/Watano et al invention since it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained Kropa v. Robie, 88 USPQ 478). Moreover, when the preamble states a purpose or intended use for the invention, it is not limiting; it merely indicates the environment in which the claimed invention operates (Loctite Corp. v. Ultraseal Ltd., 228 USPQ 90, 94). Similarly, the “smokeable material” recitation does not impose any limit on the interpretation of the claim as the modified Cottam et al/Watano et al invention meets all the structural limitations of the claimed “apparatus”. And, Applicant is reminded that material that is “worked upon” by an apparatus does not limit said apparatus claims. “Inclusion of material of article worked upon by a structure being claimed does not impart patentability to the claims". In re Young, 75 F. 2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458,459 (CCPA 1963)). See MPEP 2115.
Regarding claim 9, Cottam et al discloses that located inside its mill housing is a pressure switch (32) wherein a switch arm (36) applies force to the pressure switch (32) such that as the valve (30), which regulates the mill, rotates, power to the motor (16) is enabled (see para. [0033]-[0034])(corresponding to the claimed “further comprising: a motor 
Regarding claim 11, Cottam et al discloses that its rotational grinding disc (104) is provided with a plurality of radially spaced grinding blades (112)(read: wires)(see para. [0036])(corresponding to the “wherein the size reducer comprises a plurality of wires that rotate around a rotatable central axial member in the chamber”).
Regarding claim 12, Cottam et al discloses that its mill is provided with a fan (70) located at the base of the motor (16) (see para. [0049]) and, as indicated above, collection container (4) is provided to collect/store the milled grain (see para [0029])(corresponding to the claimed “further comprising a fan positioned within the chamber and a lower chamber configured to receive material ground by the size reducer in the chamber”).
Regarding claim 13, Watano et al discloses that in order to avoid an increase of a motor output (required power) when a torque load is too high, the voltage detector (read: controller) constantly monitors the driving current of the motor and reverses motor operation when an overload is sensed to prevent a paper jam (read: mechanical resistance) from causing motor failure (see para. [0011])(corresponding to the claimed “wherein the controller: controls rotation of the size reducer based on a resistance vale 
Regarding claim 14, Cottam et al discloses that after the grain has been milled, the finished milled grain is fully captured in the collection container (4) (read: receiving element) located below the hopper (6). A bag (75) (read: wrapper) may be placed inside the container (4) to collect said grain and remove it therefrom (corresponding to the claimed “further comprising a receiving element positionable below the chamber and configured to receive a wrapper, wherein the wrapper is configured to receive smokable material form the chamber that has been processed using the size reducer”). 
Regarding independent claim 15, Cottam et al discloses a grinder mill air filter which comprises a mill housing which includes a hopper (6) (read: chamber) into which grain intended to be comminuted is placed and a collection chamber (4) which contains the grain that has been milled. The hopper (4) has a lid (8) which is removably attached thereto (read: plurality of joinable container elements) which helps to protect the grain that is stored in the hopper (6) and dampen noise (see para. [0029],[0031]) 
Within the housing is further included a mill assembly (22) comprising a stationary grinding disc (102) and a rotary grinding disc (104) attached to a motor (12), the rotational grinding disc (104) structured to spin at speeds between 10,000 to 35,000 rotations per minute which creates sufficient torque that is required to mill the grain (see para. [0035])(corresponding to the claimed “a size reducer positioned within the chamber and configured to reduce…material size”).
While Cottam et al does disclose a controller which is connected to a power button that controls the electrical power to the mill (see para. [0033]), it does not, however, disclose that such controller is “configured to reverse direction of rotation of the size reducer when resistance to size reducer movement is encountered while the size reducer interfaces with the smokable material provided in the chamber” or “configured to reverse direction of rotation of the size reducer a plurality of times such that alternately reducing smokable material size and reversing rotational direction repeats until manually or temporally halted”.  But, the Watano et al reference teaches that controllers with such capabilities are previously known in chopping devices having rotary cutters (see para. [0006]). repeatedly occur until such time as the overload situation is resolved, or a particular time period has elapsed, in order to solve the issue and eliminate the need for complete shutdown of the shredding operation - which would diminish operating efficiency and would be contrary to the entire goal of Watano et al. As such, it would have been obvious to one having ordinary skill in the art to have programmed the controller of Cottam et al to function in the same manner as the controller of Watano et al, in the event of substantially increased current and rotary resistance, in order to preserve motor function and efficiency, as taught in Watano et al. In so doing, the functions of “regular motor operation” (i.e., “size reducing”) and “reverse motor operation” would automatically be 
Lastly, the modified Cottam et al/Watano et al invention does not explicitly state that its apparatus is “for preparing a smokable product”, as stated in the preamble. However, Applicant is reminded that since the modified Cottam et al/Watano et al invention teaches all of the structural limitations of the above-referenced claims, the “an apparatus for preparing a smokable product” (emphasis added) recitation in the instant preamble is not deemed to differentiate the claimed invention from the modified Cottam et al/Watano et al invention since it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause (Kropa v. Robie, 88 USPQ 478). Moreover, when the Loctite Corp. v. Ultraseal Ltd., 228 USPQ 90, 94). Similarly, the “smokeable material” recitation does not impose any limit on the interpretation of the claim as the modified Cottam et al/Watano et al invention meets all the structural limitations of the claimed “apparatus”. And, Applicant is reminded that material that is “worked upon” by an apparatus does not limit said apparatus claims. “Inclusion of material of article worked upon by a structure being claimed does not impart patentability to the claims". In re Young, 75 F. 2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458,459 (CCPA 1963)). See MPEP 2115.
Regarding claim 17, Cottam et al discloses that its rotational grinding disc (104) is provided with a plurality of radially spaced grinding blades (112)(read: wires)(see para. [0036])(corresponding to the “wherein the size reducer comprises a plurality of wires that rotate around the rotatable central axial member in the chamber”).
Regarding claim 18, Watano et al discloses that in order to avoid an increase of a motor output (required power) when a torque load is too high, the voltage detector (read: controller) constantly monitors the driving 
 Regarding claim 19, Cottam et al discloses that after the grain has been milled, the finished milled grain is fully captured in the collection container (4) (read: receiving element) located below the hopper (6). A bag (75) (read: wrapper) may be placed inside the container (4) to collect said grain and remove it therefrom (corresponding to the claimed “further comprising a receiving element positionable below the chamber and configured to receive a wrapper, wherein the wrapper is configured to receive smokable material from the chamber that has been processed using the size reducer”). 
Regarding independent claim 28, Cottam et al discloses a grinder mill air filter which comprises a mill housing which includes a hopper (6) (read: chamber) into which grain intended to be comminuted is placed and a collection chamber (4) which contains the grain that has been milled (see 
Within the housing is further included a mill assembly (22) comprising a stationary grinding disc (102) and a bidirectional rotary grinding disc (104) attached to a motor (12), the rotational grinding disc (104) structured to spin at speeds between 10,000 to 35,000 rotations per minute which creates sufficient torque that is required to mill the grain (see para. [0035])(corresponding to the claimed “a bidirectional rotating size reducer positioned within the chamber and configured to reduce…material size”).
While Cottam et al does disclose a controller which is connected to a power button that controls the electrical power to the mill (see para. [0033]), it does not, however, disclose that such controller is “configured to reverse direction of rotation of the size reducer when resistance to bidirectional rotating size reducer movement is encountered while the bidirectional rotating size reducer interfaces with the smokable material provided in the chamber” or “configured to reverse direction of rotation of the size reducer a plurality of times such that alternately reducing smokable material size and reversing rotational direction repeats until manually or temporally halted”.  But, the Watano et al reference teaches that controllers with such capabilities are previously known in chopping devices having rotary cutters repeatedly occur until such time as the overload situation is resolved, or a particular time period has elapsed, in order to solve the issue and eliminate the need for complete shutdown of the shredding operation - which would diminish operating efficiency and would be contrary to the entire goal of Watano et al. As such, it would have been obvious to one having ordinary skill in the art to have programmed the controller of Cottam et al to function in the same manner as the controller of Watano et al, in the event of substantially increased current and rotary resistance, in order to preserve motor function and efficiency, as taught in Watano et al. In so doing, the functions of “regular motor operation” (i.e., “size reducing”) and “reverse motor operation” would 
Lastly, the modified Cottam et al/Watano et al invention does not explicitly state that its apparatus is “for preparing a smokable product”, as stated in the preamble. However, Applicant is reminded that since the modified Cottam et al/Watano et al invention teaches all of the structural limitations of the above-referenced claims, the “an apparatus for preparing a smokable product” (emphasis added) recitation in the instant preamble is not deemed to differentiate the claimed invention from the modified Cottam et al/Watano et al invention since it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the Kropa v. Robie, 88 USPQ 478). Moreover, when the preamble states a purpose or intended use for the invention, it is not limiting; it merely indicates the environment in which the claimed invention operates (Loctite Corp. v. Ultraseal Ltd., 228 USPQ 90, 94). Similarly, the “smokeable material” recitation does not impose any limit on the interpretation of the claim as the modified Cottam et al/Watano et al invention meets all the structural limitations of the claimed “apparatus”. And, Applicant is reminded that material that is “worked upon” by an apparatus does not limit said apparatus claims. “Inclusion of material of article worked upon by a structure being claimed does not impart patentability to the claims". In re Young, 75 F. 2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458,459 (CCPA 1963)). See MPEP 2115.
Regarding claims 30 and 31, Cottam et al discloses that located inside its mill housing is a pressure switch (32) wherein a switch arm (36) applies force to the pressure switch (32) such that as the valve (30), which regulates the mill, rotates, power to the motor (16) is enabled (see para. [0033]-[0034]) Cottam et al further discloses that its mill is provided with a fan (70) located at the base of the motor (16)(see para. [0049]) and, as indicated above collection container (4) is provided to collect/store the 
Regarding claim 33, Cottam et al discloses that its rotational grinding disc (104) is provided with a plurality of radially spaced grinding blades (112)(read: wires)(see para. [0036])(corresponding to the “wherein the bidirectional size reducer comprises a plurality of wires configured to rotate in the chamber”).
Regarding claim 34, Cottam et al discloses that its grinding mill includes a lid (8) (read: door) to protect the grain while it is stored/contained in the hopper (6) and to dampen noise (see Figs) (corresponding to the claimed “a fill inlet; and a door having a closed position for substantially closing the fill inlet and an open position for opening the fill inlet”). 
Regarding claim 35, Watano et al discloses that in order to avoid an increase of a motor output (required power) when a torque load is too high, the voltage detector (read: controller) constantly monitors the driving 
Response to Arguments
The gist of Applicant's arguments filed in the Appeal Brief, January 25, 2022, has been fully considered but is not persuasive as it relates to use of the Watano reference.
-Applicant argues that there is nothing about the Watano paper shredder that suggests or expressly discloses what is claimed, namely a device wherein a controller is configured to reverse direction of rotation of the size reducer a plurality of times such that alternately reducing smokable material size and reversing rotational direction repeats until manually or temporally halted. However, as now stated very clearly in the instant rejection above, the Watano et al reference teaches that controllers with such capabilities are already known in chopping devices having rotary cutters. Specifically, in the event where a torque load is too high (which would be the case if extreme paper resistance by the rotary cutters were experienced), voltage detectors (controllers) constantly monitor a driving repeatedly occur until such time as the overload situation is resolved, or a particular time period has elapsed, in order to solve the issue and eliminate the need for complete shutdown of the shredding operation - which would diminish operating efficiency and would be contrary to the entire goal of Watano et al. As such, as stated above, it would have been obvious to one having ordinary skill in the art to have programmed the controller of Cottam et al to function in the same manner as the controller of Watano et al, in the event of substantially increased current and rotary resistance, in order to preserve motor function and efficiency, as taught in Watano et al.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE WALLS MAYES whose telephone number is (571)272-5836. The examiner can normally be reached Mondays and Thursdays, 8:00AM - 4:00PM (E.S.T.).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIONNE W. MAYES/         Examiner, Art Unit 1747